Name: Council Regulation (EC) No 2071/98 of 28 September 1998 on publicity measures on the labelling of beef and veal
 Type: Regulation
 Subject Matter: marketing;  animal product;  consumption;  EU finance;  politics and public safety
 Date Published: nan

 Avis juridique important|31998R2071Council Regulation (EC) No 2071/98 of 28 September 1998 on publicity measures on the labelling of beef and veal Official Journal L 265 , 30/09/1998 P. 0002 - 0003COUNCIL REGULATION (EC) No 2071/98 of 28 September 1998 on publicity measures on the labelling of beef and vealTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (3) established a new labelling system for beef and veal intended to provide the consumer with additional guarantees; whereas consumers should be informed of the new system by means of special measures financed by the Community;Whereas, in order to ensure that the measures are as effective as possible, the Commission should be able to call for technical assistance in the areas concerned;Whereas the expenditure linked to the financing of the measures and the technical assistance should be treated as intervention measures within the meaning of Article 3(1) of Regulation (EEC) No 729/70 of the Council of 21 April 1970 on the financing of the common agricultural policy (4);Whereas, the Council may take a decision at a later stage on the part of the proposal relating to measures to promote and market quality beef and veal,HAS ADOPTED THIS REGULATION:Article 1 The Community may finance publicity measures, to be decided in concert with the Member States, intended to inform the consumer of the guarantees offered by the labelling system for beef and veal established by Regulation (EC) No 820/97.Article 2 For the application of Article 1, and particularly as regards the choice of strategic means, assessment and monitoring, the Commission may ask for technical assistance from publicity experts with a thorough knowledge of the beef and veal sector.Article 3 Expenditure relating to the financing of the measures referred to in Article 1 and the technical assistance referred to in Article 2 shall be considered to be intervention within the meaning of Article 3(1) of Regulation (EEC) No 729/70.Article 4 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organisation of the market in beef and veal (5).The Commission shall regularly submit a report to the European Parliament and the Council on application of this Regulation. The first report will be submitted two years after entry into force of this Regulation.Article 5 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 September 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ C 149, 17. 5. 1997, p. 26 and OJ C 364, 2. 12. 1997, p. 12.(2) OJ C 304, 6. 10. 1997, p. 171.(3) OJ L 117, 7. 5. 1997, p. 1.(4) OJ L 94, 28. 4. 1970, p. 13. Regulation as last amended by Regulation (EC) No 1287/95 (OJ L 125, 28. 6. 1995, p. 1).(5) OJ L 148, 28. 6. 1968, p. 24. Regulation as last amended by Regulation (EC) No 2321/97 (OJ L 322, 25. 11. 1997, p. 25).